DETAILED ACTION
This correspondence is in response to the communications received March 14, 2022.  Claims 1-10 are pending.  Claims 2, 7 and 10 have been withdrawn from consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s certified English translation submitted March 14, 2022 is acknowledged.  The effective date is now as of May 13, 2019.


Relevant Prior Art
Bao et al. (US 2018/0196475) Fig. 40 shown below.

    PNG
    media_image1.png
    536
    293
    media_image1.png
    Greyscale












Choi et al. (US 2020/0168691) Fig. 1, shown below.

    PNG
    media_image2.png
    655
    733
    media_image2.png
    Greyscale


Lee et al. (US 2020/0265204) Fig. 1 shown below.

    PNG
    media_image3.png
    448
    754
    media_image3.png
    Greyscale




Kwak et al. (US 2017/0287992) Fig. 7B(iii) shown below.

    PNG
    media_image4.png
    266
    677
    media_image4.png
    Greyscale


Nam et al. (US 10,964,908) Fig. 6A shown below.

    PNG
    media_image5.png
    408
    730
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “an organic light-emitting diode OLED as a display element” (¶ 0084), does not reasonably provide enablement for the full scope of the claimed “display elements”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The term “display element” has a meaning that has a breadth of scope that includes in a broadest reasonable interpretation, any “element” that supports the “display”, such that the entirety of the claim is directed to an overall device of a “display apparatus”.  Seemingly, this claimed feature could be any “element” which supports the functionality of the “display apparatus” carrying out a “display” function.  Thus it could be interpreted that “display elements” are thin film transistors which support the display function, pixel banks which delineate sharpness between pixels, color filters which can support the desired color of the pixels in the display, etc.  The disclosure of the specification sets forth wherein the “display elements” are only organic light emitting diodes, which are “OLED” in Fig. 2, ¶ 0084.  Figs. 5-7, ¶ 00103, which describes the “display elements” as green, blue, white, red light emitting OLED.  Further from MPEP 2163.05 (I.)(A.), “Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means.)”

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “display elements” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other elements which have the characteristic of supporting the display functionality, would be included under the currently overly broad claim recitation.  
B. The nature of the invention;
Providing displays with organic light emitting diodes are within regions that are surrounded by non-display areas of particular shapes (claim 1), all of which are then within a display area.  See Fig. 5 for example, where “display elements” are within R1, R2, that are within non-display area NDA1, and further within main display area DA.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art of two circular display regions within a non-display region with particular shape claimed, all within a main display area.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Since claim 1 recites, “a diameter of the first region is about equal to a diameter of the second region”, it is unclear how either of claims 4 through 6 are possible, since the first and second regions are the same diameter?  Applicant is reminded that they have previously selected for examination Species I, Sub-species I and Sub-sub-species I, which are reflected in Figures 2, 5 and 12.  The content of claims 4-6 are necessarily directed to non-elected embodiments which require that first and second regions (R1 and R2) are of different diameters in order to satisfy the limitations detailed below.  Therefore, it is unclear what the metes and bounds are for the diameters of the first and second regions if on one hand they are claimed to be the same diameter in claim 1, and subsequently claimed to be of differing diameters, thus directly contradicting the previously set forth limitations.  It is unclear how to reconcile the contradictory limitations.

(Claim 4) “wherein the substrate is rectangular and comprises two shorter edges and two longer edges, and a distance from one of the first region and the second region that is closer to one of the two shorter edges to the one shorter edge is about 1/5 or greater of a length of one of the two longer edges”.

(Claim 5) “wherein the substrate is rectangular and comprises two shorter edges and two longer edges, and a distance between a center of the first region and a center of the second region is about 2/3 or less of a length of one of the two shorter edges”.

(Claim 6) “wherein the substrate is rectangular and comprises two shorter edges and two longer edges, one of the first region and the second region is closer to one of the longer edges than the other one of the first region and the second region is, and a distance from a center of the one of the first region and the second region that is closer to the one of the longer edges to the one of the longer edges is about 1/2 or greater of a distance from a center line that passes through respective centers of the two shorter edges”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0301665) in view of Nakamura et al. (WO2018/216545 with publish date of Nov. 29, 2018, and US 11,057,554 used as an English translation in this rejection) in view of Rappaport et al. (US 2013/0094126).



    PNG
    media_image6.png
    617
    536
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    497
    710
    media_image7.png
    Greyscale

Regarding claim 1, the prior art of Kim discloses in Figs. 1, 2, 4, 5, and in particular Fig. 5(2), a display apparatus, comprising: 

a display apparatus (100) comprising a first region (23) and a second region (25) spaced apart from each other in a first direction (23 and 25 are spaced apart from each other in the shown z-direction); and 

a display area (“second touch display area 122”, ¶ 0054) in which the first region (23) and the second region (25) are disposed (23 and 25 are disposed within 122 display area), 

wherein the first region and the second region are circular (both 23 and 25 are shown to be circular, as can be seen in Fig. 5(2)), and 

a diameter of the first region is about equal to a diameter of the second region (23 and 25 are of the same diameter).

First, Kim does not explicitly disclose wherein the “display apparatus” has a “substrate”.

Nakamura discloses in Fig. 1(b), wherein the “display apparatus” has a “substrate” (col. 2, line 48, “wherein the display panel DP includes a first substrate 5”). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the “display apparatus” has a “substrate”,

in the invention or system of Kim as taught by Nakamura, for the purpose of providing a basis upon which all device elements are fabricated for the main electrical device array support.

Second, Kim does not explicitly disclose, “a plurality of light-emitting display elements that emit light and are arranged in a display area”.

Rappaport discloses in Fig. 1, a handheld cell phone OLED display device, which includes pixels which emit light by the means of light emitting diodes (¶ 0037) in the display area (in Fig. 1, the display area 22, ¶ 0038, surrounded by inactive region 26).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a plurality of light-emitting display elements that emit light and are arranged in a display area”,

in the invention or system of Kim as taught by Rappaport, for the purpose of providing light emitting elements which can be individually controlled to create a visual display with such minute elements that can create a light emitting array for use in modern high density consumer technology displays such as in smart phones.

Third, Kim does not disclose, 
“wherein a non-display area surrounds the first region and the second region, and 
the display area surrounds the non-display area , 
wherein an outline of the non-display area comprises a first curved line curving along an edge of the first region and a second curved line curving along an edge of the second region”.

    PNG
    media_image8.png
    260
    547
    media_image8.png
    Greyscale

Rappaport discloses in Fig. 4, provided above, 
wherein a non-display area surrounds (the term “surround” is widely held to mean “to enclose on all sides”, thus any reading of a partial enclosure are not in line with the meaning of the term) the first region and the second region (TS which are two circles surrounded by DS, col. 3, lines 35-42), and 
the display area (PF, pixel formation area) surrounds the non-display area (PF surrounds DS), 
wherein an outline of the non-display area comprises a first curved line curving along an edge of the first region and a second curved line curving along an edge of the second region (DS has curved lines to follow shape of the internal circles of TS).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein a non-display area surrounds the first region and the second region, and 
the display area surrounds the non-display area , 
wherein an outline of the non-display area comprises a first curved line curving along an edge of the first region and a second curved line curving along an edge of the second region”,

in the invention or system of Kim as taught by Rappaport, for the purpose of providing a surrounding light shield to provide the devices therein with optical isolation from the surrounding light emitting display area.

Regarding claim 3, Kim et al. disclose the display apparatus of claim 1, and Kim shows in Fig. 5(2), wherein the substrate is rectangular and comprises two shorter edges (vertical edges of 122) and two longer edges (horizontal edges of 122), and the first region (23) and the second region (25) are located between one of the two longer edges (as shown) and a center line that passes through respective centers of the two shorter edges (center line passing horizontally through the vertical shorter edges would put the 23 and 25 between that centerline and the closest longer edges). 

Regarding claim 8, Kim et al. disclose the display apparatus of claim 1, however Kim does not disclose,
“further comprising:
a plurality of through holes arranged in at least one of the first region and the second region that penetrate through the substrate”.

Rappaport discloses in Figs. 1 and 17, wherein non-display elements (28) are through holes that penetrate through the substrate (28 penetrate through substrate 118/126 in Fig. 17).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising:
a plurality of through holes arranged in at least one of the first region and the second region that penetrate through the substrate”,

in the invention or system of Kim as taught by Rappaport, for the purpose of providing openings for further device connection such as a camera mounted behind the display surface.

Regarding claim 9, Kim et al. disclose the display apparatus of claim 1, however Kim does not disclose,
“display apparatus of claim 1, further comprising:
an encapsulation substrate that faces the substrate; and
a plurality of through holes arranged in at least one of the first region and the second region, wherein the through holes penetrate through at least one of the substrate and the encapsulation substrate.”

Rappaport discloses in Fig. 17, display apparatus of claim 1, further comprising:
an encapsulation substrate (12) that faces the substrate (118/126); and
a plurality of through holes arranged in at least one of the first region and the second region (plural 28 holes), wherein the through holes penetrate through at least one of the substrate and the encapsulation substrate (28 penetrate through 118/126).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“display apparatus of claim 1, further comprising:
an encapsulation substrate that faces the substrate; and
a plurality of through holes arranged in at least one of the first region and the second region, wherein the through holes penetrate through at least one of the substrate and the encapsulation substrate”,

in the invention or system of Kim as taught by Rappaport, for the purpose of providing a protective cover to prevent mechanical or environmental damage to occur to the device elements.


Response to Arguments
Applicant has provided the certified English translation which affords the application an effective date of May 13, 2019, which the Lee et al. (US 2020/013842) reference used in the previous rejection, which has now been withdrawn.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893